DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species E (fig. 16-19), Claims 1-7 and 9-21 and claim 8 withdrawn in the reply filed on 12/29/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 16-18 elements 651,692,646,622,639,664,642,663,654,658,652,690,686,662,639,640, and 71 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the base includes a foot coupled  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5,10,18,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "first recess and the second recess are arranged in offset rows" in line 1-2 is unclear because applicant does not specify what is their definition of “offset” is  or what the recesses are “offset” with respect to. For purpose of examination “offset” will be interpreted as where first and second recess are apart from each other.
Claim 10 recites the limitation “wherein the projection is a post extending from a base of the arbor box” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “a base of arbor box” is a new base or the same base as claimed in claim 9. For purpose of examination the limitation will be interpreted as “the projection is a post extending from the base of the arbor box.”
Claim 18 recites the limitation “first recesses positioned adjacent to the first surface” in line 1-2. There is insufficient antecedent basis for this limitation in the claim because claim 15, which claim 18 depends from, does not mention “the first surface”. For purpose of examination the limitation will be interpreted as “first recesses positioned adjacent to the lower surface”
Claim 20 recites the limitation “wherein an upper edge of the base walls includes a gap or protrusion, wherein a lower edge of the lid walls includes another gap or the protrusion, and wherein the protrusion is received within the gap when the lid is in the first position.” is unclear because what if both of the upper edge and lower edge have protrusions how will the lid close and it is unclear which edge has the protrusion or the gap when they are received within one or the other. For purpose of examination the limitation will be interpreted as “wherein an upper edge of the base walls includes a gap, wherein a lower edge of the lid walls includes the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US20060070900A1), and further in view of Hauze (US4798292A).
Regarding claim 1, Brunson teaches a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls(Fig. 2 shows the first portion 12 with lower surface and perimeter wall 16 from the lower surface which creates a receptacle surface 26 with grid 27 defined by lower surface and the perimeter wall 16) 
	First recesses positioned adjacent to the lower surface (fig.2 shows the receptacles 20 positioned adjacent to the lower surface of the first portion 12)
	a lid movably coupled to the base to selectively enclose the cavity (fig. 1 shows second portion 14 that is coupled to the first portion 12 by hinge 40 that will enclose the receptacle surface 26 when in closed position), the lid including an upper surface and lid walls extending 
	an insert positioned within the cavity and removably coupled to the lower surface of the base, the insert received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably coupled to the lower surface of the fist potion 12 and the tool packages 48 are received within one of the receptacles 20)
Brunson does not teach where the insert including a projection and wherein the insert is engaged by the lid when lid is closed.  
Hauze does teach wherein the insert includes a projection and wherein the insert is engaged by the lid when lid is closed (Fig. 2 shows the peg 30 that includes stop 39 as seen in fig.4 and fig. 2 and 1 shows the peg 30 being engaged by the deck 70 when in the closed position). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Brunson by adding the pegs with stop as disclosed by Hauze in order to securely hold the items in place within the tray.

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 by Hauze does teach wherein the insert includes a peg configured to hold a hole saw, wherein the peg includes first end removably receivable within one of the first recess and a second end opposite of the first end, and wherein the second end is engaged by the lid when the lid is closed (Fig.2  of Hauze shows that peg 30 has a first end and second end opposite of each other see annotated fig. 2 below and peg 30 is removable received within one of the through hole 24 and second end is engaged by the deck 70 
Annotated fig.2 of Hauze

    PNG
    media_image1.png
    680
    805
    media_image1.png
    Greyscale

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Brunson as modified in claim 2 further teaches wherein the upper surface includes second recesses (Fig. 1 of Brunson shows the second portion 14 having receptacle surface 44 that includes recesses 44) and wherein the second end of the peg is removably received within one of the second recesses when lid is closed (Fig. 2 of Hauze shows the second 

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed. Brunson as modified in claim 3 further teaches wherein each first recess is aligned with one respective second recess(fig.1 shows the receptacles 27 of first and second portion 14 and 12 are alight with one of each other).

Regarding claim 5, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 4 above discloses all the limitations substantially claimed. Brunson as modified in claim 4 further teaches wherein the first recesses and second recesses are arranged in offset rows (Fig. 1 shows the receptacles 27 of first and second portion 12 and 14 are arranged in offset rows). 

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 further teaches wherein the insert includes an arbor box with a base defining a compartment configured to store an arbor and a cover selectively enclosing the compartment (Fig. 2 and 2 shows tool package 48 and with first tool container 50 that openable door 104 to access the tools stored in it and it can be configured to store an arbor and base being the underside of the tool container 50  where door 104 defines enclosing the compartment which stores the tools). 

Regarding claim 10, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 9 above discloses all the limitations substantially claimed. Brunson 

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 does not teach a panel removably positionable within the cavity, the panel having the first recesses.
Hauze does teach a panel removably positionable within the cavity, the panel having the first recesses (Fig. 2 of Hauze shows insert 20 is removably postionable within the cavity, of tray 12 and the insert 20 having the holes 24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle surface disclosed by Brunson by adding the removable panel as disclosed by Hauze in order to make more storage space underneath the panel to store extra tools.

	
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 2 above and further in view of Scharfe (US9132932B2).
Regarding claim 6, the references as applied to claim 2 above discloses all the limitations substantially claimed. Brunson as modified in claim 2 does not teach wherein the projection is bayonet projection wherein the one of the first recesses includes bayonet channel and wherein the peg is removably coupled to the one of the first recess with a bayonet style coupling.

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 2 above and further in view of Nguyen (US20110111378A1)
Regarding claim 7, the references as applied to claim 2 above discloses all the limitations substantially claimed. Brunson as modified in claim 2 does not teaches wherein the peg has a generally X-shaped body. 
Nguyen does teach wherein the peg has a generally X-shaped body (fig.26A and 26B shows the peg 320 having a cross shaped body). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peg disclosed by Hauze by adding the cross shaped body of peg as disclosed by Nguyen in order to better hold the hole saws that will be configured to be held by the pegs since hole saw attachments typically crossed shaped.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 above and further in view of Heerens (US8235212B2)
Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Brunson as modified in claim 9 does not teach wherein the lid includes a lug extending from the upper surface and engaging the cover when the lid is closed. 
Heerens teaches wherein the lid includes a lug extending from the upper surface and engaging the cover when the lid is closed (Fig.10 shows the storage box 10 having supporting device 13 on the upper surface and engaging the cover of container 70 when it is closed).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Brunson by adding the supporting device as disclosed by Heerens in order to secure the container that is being within the cavity of the storage case.


Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above and further in view of Wen (US20140231307A1).
Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Brunson as modified in claim 1 further teaches a hinge coupled between the base and the lid (fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40). Branson does not teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about the second axis parallel to and spaced 
Wen does teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first axis and wherein the lid and base are moveable independently with respect to the hinge (Fig. 1 and 2 show a connector body 3 that hinges lid 1 and body 2, connector body 3 is rotatable relative to the base about a first axis and lid 1 is rotatable relative to the hinge about the second axis parallel to and spaced apart from the first as seen in fig. 5 by pins 4 and 5 which are part of connector body 5; fig. 4 A shows the lid 1 and body 2 being rotatable indecently with respect to the connector body 3; “the condition to ensure that the body 2 rotates relative to the lid 1 for 360 degrees is: a distance between an axis of the first pin 4 and an axis of the second pin 5 is not less than a half of the summation of a height of the lid 1 and a height of the body 2”-0033, Wen). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge disclosed by Brunson by adding the connector body with pins as disclosed by Wen in order to have lid and body can be rotated 360 degrees or lid and body can be folded on top of each other.

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Branson as modified in claim 13 further teaches wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid (Fig. 4 A and 4B shows that lid 1 and body 2 can be in any position 
	
	
Claim 15-16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US20060070900A1), and further in view of Wen (US20140231307A1).
Regarding claim 15, Brunson teaches a container comprising a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls (Fig. 2 shows the first portion 12 with lower surface and perimeter wall 16 from the lower surface which creates a receptacle surface 26 with grid 27 defined by lower surface and the perimeter wall 16);
	a hinge pivotably  coupled to the base(fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40); and 
	a lid pivotably coupled to the hinge to selectively enclose the cavity (fig. 1 shows second portion 14 that is coupled to the first portion 12 by hinge 40 that will enclose the receptacle surface 26 when in closed position), the lid including an upper surface and lid walls extending from the upper surface (Fig. 1 and 2 shows the second portion 14 having receptacle surface 44 with perimeter wall 14 extending from the receptacle surface 44). Branson does not teach wherein the hinge is rotatable relative to the base about a first axis, where the lid is rotatable relative to the hinge about a second axis parallel to and spaced apart from the first axis and wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid. 

Regarding claim 16, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified by Wen in claim 15 further teaches wherein the hinge is pivotable relative to the base in a first rotational direction and in second rotational direction (Fig. 2 of Wen shows the connector main body 3 pivotable to the body 1 in the first rotational direction and fig. 4B of Wen shows the connector main body 3 pivotable to the body 1 

Regarding claim 17, the references as applied to claim 15 above discloses all the limitations substantially claimed.  Brunson as modified in claim 15 does not teach wherein the lid further includes a first locking member and the base further includes a second locking member, the first and second locking members configured to couple to one another while the lid encloses the cavity.
Wen teaches wherein the lid further includes a first locking member and the base further includes a second locking member, the first and second locking members configured to couple to one another while the lid encloses the cavity (Fig. 4A shows lid 1 having locking plates 13 and the body 2 includes inserting leaves 22 that are configured to couple to one another while lid 1 closes the cavity). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool case disclosed by Brunson by adding the locking members as disclosed by Wen in order to lock the body into the fully opened positioned so that user can view the contents of the tool case. “The tool case also may be locked in position using the inserting leaves 22 and the locking plates 13 when the lid 1 is rotated 360 degrees relative to the body 2 into the fully open position, such that the contents of the tool case are fully viewable.”(0037, Wen)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15, and further in view of Hauze (US4798292A).
Regarding claim 18, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 further teaches a first recesses positioned adjacent to the lower surface (fig.2 shows the receptacles 20 positioned adjacent to the lower surface of the first portion 12) an insert positioned within the cavity and removably coupled to the lower surface of the base, the insert received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably coupled to the lower surface of the fist potion 12 and the tool packages 48 are received within one of the receptacles 20)
Brunson does not teach where the insert including a projection and wherein the insert is engaged by the lid when lid is closed.  
Hauze does teach wherein the insert includes a projection and wherein the insert is engaged by the lid when lid is closed (Fig. 2 shows the peg 30 that includes stop 39 as seen in fig.4 and fig. 2 and 1 shows the peg 30 being engaged by the deck 70 when in the closed position). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Brunson by adding the pegs with stop as disclosed by Hauze in order to securely hold the items in place within the tray.
	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15, and further in view of Rosenberg (US4424899A)
Regarding claim 19, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 does not teach wherein the base includes a foot coupled to a first outer surface of the base opposite the lower surface, wherein the lid includes a depression formed on a second outer surface of the lid opposite the upper surface, and wherein the foot is received in the depression when the lid is in the second position.
Rosenberg does teach wherein the base includes a foot coupled to a first outer surface of the base opposite the lower surface (Fig. 2 and 3 show male part 51 coupled to the outer surface of the base opposite of the bottom panel 12 ), wherein the lid includes a depression formed on a second outer surface of the lid opposite the upper surface(Fig. 2 and 3 show the female part 52 formed on the outer surface of the lid 20 opposite of covering panel 21), and wherein the foot is received in the depression when the lid is in the second position(Fig. 7 and 8 show the male and female part 51 and 52 engaged in an open position ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portion disclosed by Brunson by adding the male and female parts as disclosed by Rosenberg in order to adapt the lid to be releasably secured in inside-out positioned.

	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 15, and further in view of Lu (US20100140126A1).
Regarding claim 20, the references as applied to claim 15 above discloses all the limitations substantially claimed. Brunson as modified in claim 15 does not teach wherein an upper edge of 
Lu does teach wherein an upper edge of the base walls includes a gap, wherein a lower edge of the lid walls includes the protrusion, and wherein the protrusion is received within the gap when the lid is in the first position ( Fig. 3, 4A and 4B shows the lower cover 20 having a sealed ring 31 that is pushed into the gap of the lower cover 20 when in closed position; it also shows the accommodating portion 32 on the upper cover 10; see annotated fig.4B of Lu below ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second portion of tool case disclosed by Brunson by adding the gap and accommodating portion as disclosed by Lu in order to create an air tight seal for the tool case.

Annotated fig.4B of Lu

    PNG
    media_image2.png
    530
    689
    media_image2.png
    Greyscale


	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US20060070900A1), Wen (US20140231307A1) and further in view of Hauze (US4798292A).
Regarding claim 21, Brunson teaches a container comprising a container comprising (Fig. 1 tool container 10):
	a base including a lower surface, base walls extending from the lower surface, and a cavity defined by the lower surface and the base walls (Fig. 2 shows the first portion 12 with 
	first recesses positioned adjacent to the lower surface (fig.2 shows the receptacles 20 positioned adjacent to the lower surface of the first portion 12)
	a hinge pivotably  coupled to the base(fig. 1 shows the first portion 12 and second portion 14 coupled with hinges 36 and 40); and
	a lid pivotably coupled to the hinge to selectively enclose the cavity (fig. 1 shows second portion 14 that is coupled to the first portion 12 by hinge 40 that will enclose the receptacle surface 26 when in closed position)
Brunson does not teach wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid. 
Wen teaches wherein lid is movable between a first position, in which the lid encloses the cavity and a second position, in which the base rests on the lid (Fig. 4 A and 4B shows that lid 1 and body 2 can be in any position including when first position where lid encloses the cavity in the body 2 and second position where body rests on the lid since connector 3 enables the tool case to hinge 360 degrees) It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge disclosed by Brunson by adding the connector body with pins as disclosed by Wen in order to have lid and body can be rotated 360 degrees or lid and body can be folded on top of each other. 
an insert positioned within the cavity and the insert received within one of the first recesses (Fig. 6 shows tall packages 48 that are positioned within the receptacle surface 26 and removably coupled to the lower surface of the first potion 12 and the tool packages 48 are received within one of the receptacles 20)

Hauze does teach wherein the insert includes a projection and wherein the insert is engaged by the lid when lid is closed (Fig. 2 shows the peg 30 that includes stop 39 as seen in fig.4 and fig. 2 and 1 shows the peg 30 being engaged by the deck 70 when in the closed position). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert disclosed by Brunson by adding the pegs with stop as disclosed by Hauze in order to securely hold the items in place within the tray.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        

/PRINCE PAL/Examiner, Art Unit 3735